f\ O {

 

 

FY TY

 

 

ainyeusis

 

 

1207 ‘Z Judy

(81/90) 0@1-D

aie
ed ‘PY so1Nsn{ TeUTUNTTD oy} Japun yuouAed

 

 

amndas 0} sdays Aressacau Te dye} Agdwozd “x(qeordde a19YM “10 ‘(euonIppe snd ysodap) sadzeyp [je Aed [LM | yeyY ApTI99 | ‘Mojaq Surusis Aq ‘NOLLVOMLLWAD 8 WACUO ‘ZT

 

 

 

 

 

ge lof2 Page ID #:1622

 

 

 

 

 

 

 

 

‘(papaau f1 sadvd jouoltppy yovy) sayono, FZ-W{D fo PI uotjIag ul pajsanbas
aq 0} suoywztoyjny jorads @ Juvpuafep-09 v (quo Sutajoaut sSurpaaco.d fo sydisosun4 4of ssapso ‘saapso jvaddv-uou fo Ayissavau uryjdxq ‘s4apsQ VD “DLA ‘SNOLLSAND ‘SNOLLOMULSNI ‘SLNINWOD TVNOLLIAV ‘IT
(Aep-Z) CH. LIGHdXa O!o oOo oO © CO © Mal 1Z0Z/S0/0
 Cavurpso, ing ad&y huo ‘aqyf uo yak auou Afiysao (qom) (qreura) (jreura) "parsanbax SHOP INTISUT 10 “aITp IIOA “SBu[SOD “ssuraado Fr ayEsTpUy “SIapI0
suooy> oO faq iyaodas yanoo of ow 40 aC ano payifa coe SSHOOV cas Widvd = OSV ee V{D ‘(eu Jo ssouyM “B'a) uonIOd Ajpads Bupreay [Ny wey} ssay Susanbar J] (sureu)
yim yoayI Inq ‘BuL 43d UC) fo ajup asvajas apiaosd) HOg/ND = -NECNOD / LXEL NOILIUOd / HdAL ONIGHAOOUd aant aLvd
(A0s'sjinoosn prns@pIvd sidisasuvsy
41LVd NOLLORLLSTY (adp0supy fo asoysind yum 0} pajiputa 40 asay payooyyv aq jsnut Kqand Sutsapso ay] 0} yd1sosun.y Sutspajas sapso

adAL AVHAITAA

P

 

 

“SNVUL AO ASVATAA

papnjout $8990 ANA/IND)

(S)LVWUOd LOFTS “4

 

Janos v ‘parvas fy ‘Auvssacau fi sadvd jouoippy yovny) SONTAVAH AO SNOLLYOd WO (S)ONINVAH “2

 

“MOjaq 9 UUUNIOI U1 aJOp ,uoLILESay Jdl4osup4y, fo asvajay,, a4} apiAosd

‘os fi pun ‘papif uaag Apvaay soy idisosuv.y ayy fi aas 01 Jayoop ay} y9IYI TSNW nox

:(adAy Azaarjap pur ‘(s)yeurI03 ‘paysonbar st ydiz9sues) yoTy 10y (s)Surpeacoid Jo (s)a}ep pue (s)uoniod Apseds) CALSANOTA (S)LARIOSNVUL ‘OT

 

(paypene aq ysnur sydtrosuey soy Japso yD) spadned euzroy ut [| Gad _] vsn LJ] vio LJ

TAD LJ reurany [x]

[eaddy-uon [X] jeeddy [_] -wod sl waco LdNIOSNVUL SIH.L ‘6

 

 

wobly epueilt| MLLAOd AM LUNOS AO ANVN ALLAOdaY LUNOD V Ad GadNIOSNVUL [x]

 

CadYOOdY ATIVLIDIA |_|
:(ussof sad auo 4Ju0 asooy?) SVM DNIGHIOOUd WAHLIHM ZLVOIGNI °8

 

 

 

 

JoquinN asec
yoy sjeeddy -qz

 

 

 

Maf-9CE00-45-02:7

 

 

JaqunN asec
yoy PHISIC PZ

 

 

 

‘ye 39 4eZINY ‘A YSN

 

dUIBN aseD “9

 

 

 

 

 

£1006 VO ‘s2fasuy soy
OSOT tins ‘preaa[nog aITYsTIAA 008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:20-cr-00326-JFW Documenti73 Filed 04/07/21 Pa

 

 

 

iment ayuasorday Ayre, IeBUIAIS "I PILYONY JO saoyjo Me
(p) UepUBYaQ ‘DTT ‘| PHOM MAN UBYZ Lays) Pree aes PIBOUPPIS “ PIPYORE JO SS°O
(ATA VOMIddV Al ‘AWN Wald MV AGN TOND Ssauddv ONITIV ‘F
. ssorppy Jaquiny . (query IP FH)
wo>'mMe|psebula}s@piebulsyss pew houses “ag 67V609ZELZ auoyg AauIoNy -qz pueBulays "Ww pueyrty auren AaUIONY “ql
. ssoIppy JaquInN JIPIO Sy} Oy
Wwo>'Me|piebulajs@buome peur yeju0; 0509918202 su0yg 19eIU0D “eZ Guo Auoyjuy uosiag }e}UOT) “eT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(‘a8vd jxau uo sucyIn.ysul jouoHIppy) ‘ulIOy SuTpy-2 1943e ApoyeTpouruay ApoosIp

*ALVG and
XINO 3SN LYNOD

Ia}10daI JAN0D 9e]UOD pur ‘ased Jad 19}10daI j.1N09 Jad WIOJ UO asN ase, gq

WuaOs WACO LdTYOSNVUL

VINYOATTVO dO LOMLSIC TVULNAO
LYNOD LORLLSIC SALVLS GH LINNY
(81/90) 0Z1-D
‘ajqeydaooe st oinyeusis (/s/) pawtozuOd Jo STUOIDe[9 UY “Y(D 24} Japun yuourded
aandes 0} Aressadeu sdajqs ye axe} Adusoid 10 (se8zeyo peuonrppe Aue snyd ysodap ay) soBreyp ye Aed rs JIM Nod yey} AfTVI99 0} odes sty} Ul aJep pue UBIS *Z] WI]
‘IaYONOA PZ-V(D 241 JO PI UOToag Aq paraaod s}sanbar
 pue ‘Suypuey poypadxa 107 sjsonbas Yuepuayap-o9 e ATUo BuTAToAUT sBuIpaasoid jo s}diz9sues} ‘speadde ueyy rayjo s8ulpses0ad ut asn 107 s}dposueyy ‘suoponysut Arf
O10 ‘alIp IIOA ‘syUaTUNBIe BuIsO] ‘syustA}e}s ZuTUSdoO apnpouT sysonbar feDads ‘uoMeyueserdar ay} 0) Aressadau are sysonbar yeloads AYM uTeydxe ysnw jasuNor Y(D “11 Wey]

(aqujwan st uoydo ayy fi aas 0} ysatf saj40das J4nod ayy yjim yIayo sn nod ‘Asaayap , AADUIPIC,, UBYY 4aY4Jo SuiyjAuv 40.) SAWLL AUAAITAC LAIMIOSNVALL
"Sayed IO} S}d119sueI]-19p109e119]10daI-]N0d /sedtAJas-3uT]IOdaI-]IN09/AOS'SLINOISN poe" MMM JISIA “paszeyo aq plnom ayer Cuaayjap Aep-p] ayy ‘skep Jepuayeo / UTM
@peealep pue poje[duros jou st ydir9suez payipedxa ue 10J Japso ue ji ‘a[durexe Joy ‘auely aw) parmmber ay) UTYIIM pereatyap st ydis9sueq) ay) I ATUO pasreyo oq Aeus aod
id “ALON ‘(peatacar Jaquinu NOC] ay} ‘stapso JUSUTUIaA08 JOj ‘10) paystes st Joutded ayep wos payndusoo are sauML, ‘a[quyfear are SACA.L AWTAITAC Woass “por wary
"pa j-2 usaq Jod sey Jdisosues} OU yey} AfI}199 0} 9[IIIO sy) YAVU JO aJep UOT}TIJsay Jdiz9sueI], JO asevajay oy} epraosd Jay} ysnu nod ‘Burpsad0id yoee 10,J ‘9O] UIT
"palapIO JLULIOJ Yea OJ aB8IVY [RUOTIIPpe UR st aay], }dtsueI) IOJ (S$). VINAOA PeTsep 392]25 "GOT Wag]
‘Buissaooid 9} ey T]I9eJ 0} Us}}11M Apes St UOT}diIDsep ou} Jl ‘perepso oq Aeul Surpeacoid e jo uonsod ev Ayu jo jdrsued} VY, [eL,, J0 “Bulusjues, ‘sulszeay uopour, se yons
‘sem ji SuIpaaooad Jo addy Jeym ATarsq ayeorpul , ‘uoTog/adAJ, Surpess0ig, Japug, ‘peysenber st ydiz9suer yTYyM J0J (s)Surpesdoid ay} Jo (s)ayep stoeds Isr] “VOT UIA}
‘sizadnod pussof ut porapio aq AeUI s}diJ9sueI] aIojeq posmnber st s}dissued}
Surzoyyne ATesyads Iapio JANOS & “ALON ‘a1qeordde jr soxog 1ay}o ay} Jo suo Yay osye ABU NOX “PADD YO [eurw149 GNyV [eedde-uou Yo jeodde yay *6 way]
‘Jd1s9suvsy ayy Ja8 0] AapLO J4NOD Vv paau Nod ‘pazvas sum Surpaarosd ayy ayvaipul sanuipy ayy ff “(2I0q st) Andap woorsn0d s,a8pnf ay] Joe]UOS ‘paTly Useq aaey soNUT|
OU J] ‘S}sTXa JdiJ9sueI} OU Os ‘JUaseid sem Ja]JOdaI JINOD OU pure ‘apeUl seM ZUTPIOSaI OU ‘pyay sem SUTpsedoid ou suReTT SIU} ,“(SUAGMVHO ND) SA.LONIW,, Pees soupy
3U} JJ “JaJ10dai Jind ev Aq poqisosuel} Jo (,JAeWIS}INO|D, JO ,SD,,) pepr0ser ATeVIZIp sem SuLIKsY sy} JoyJSYM SUIUTIaJep 0} SuTpsad0id ay} Jo saNUT|Y aU} 0} JIJOY *g UDI]
‘Iapsio Jad pajst] aq Aku Jaquinu ased suo ATU “eZ WAR]
-Ayred-uou v Aq paseyd 8ulaq st Japro JI yup Yay eq AeW *(,UIUIS UYO( JUepueyeq,, “a't) Aed SuLIapio ay} Jo sor pue aweU at} YJOg apNpoU] *g USI]
"uosiad Joe}UOD ay} JOU st AdUIO}e ay] JI ‘OUT JOeJUOD pue sueU AsUI0}e ay} epraoid ‘g¢ 2g QZ ‘qT Spey Ul “AaUI0}e ay} JOU ‘JUe)SISSe aATJeI]STUTUNpR JO [esaTered
v oq ABUT SI} ‘2dqJO ME] & UT “JdIs9sUeI] ay] SULIapIO 10J a[qisuodsar UOsied ay} 10J UOTJeUIIOFUT pue oUIeU JORJUOD ay} aptAoid asvajd ‘e¢ 29 ‘ez ‘e] SPlay Ul *¢-T SWART

(ZI-1 SWALI) SNOLLONULSNI WALI-AG-WALI

th ‘JapIO oy} Jo JdlaseI BULMOTIOJ ApoyeTpouTUT Io sSuTpoosoid Burp ATeSTUOIPe]o porsalfap aq 0} oUTTITOI

Oo jo pnpoadiq e se 1ajs0dar sumyear poynses ve Aq poonposd ydiosued poypeun yep y — AWLLTVAd ‘sdep Iepustes ¢ — AVA-€
2 ‘srnoy (Z) om} UTM — (AVC ANVS) ATUNOH ‘shep Jepua[e> 4 — Ga. LIGadXd
& "29JO $A2[D ey} Jo noy Surusdo [eursou ay} 0} Jo11d ‘sdep Jepus[e? FY] — AVG-F1
w ‘Aep jnoo & ATenjoe Jou 10 JoyJayM Aep Iepuayed }xou oy} pasoarpap oq OF, — (AVC .LXAN) ATIVA ‘skep repus[e> O€ — AUVNIGUO
So

N

P

Document 173. Filed 04/07/21

“SUOTIONIJSUT JOYINY YIM WO

sadtAlasg SuToday JNOD oy} Woy [reuse ue aAtadeI JIM NOA OZ[-5H peye{dusos ay} ZuITY-2 Jaye ‘s1apio Jay}o JOY “JaySNO Aa UT passar0id aq ][IM sJapso WD ‘¢
‘ADA/WD UT quads ,(0ZT-D)

® WOT JapiC Idtosues],, [EUIWITID JO [IAID au} Jayla Sursn apyj-e pure ‘JqVOISGNVT Ul (Ajuo ased ysiy) Ueds 10 Fd 0} JULI, ‘WIJ ay) aJa[duIOD pmmoys ssapy-q
Ni +(s8ureay papi0sel AT[eyISIp 10) A03'sjinoIsn pIvI@pIvI SUuIps0I44J£NOI IO (SI9PIO 19}1OddI JNO 1OJ) A03'sjANOISN PIVIOpPIVI SJG1ISUDA] JOYYI9 Ye IOYJO S21AIIS
OBunJoday 11N0ZD sy} 0} WO} poja_duros oy} [reul-a ‘sased yons uy ‘AyJed-uou e Aq Jo saSapatd Zuly-9 jnoyjIM suosutos Aq pooeyd st Japro sy} UsYyM ydaoxa ‘uIaysAs
AOA/IND S,OHSIC [eIJUE_ ey} Ul payj-a oq JsNUT UIC} SY} ‘ASIMIDYIO “Wojsds JaYONO A? $JITISIC] [eIJUED oy} BUISN WIIOJ sty} WUIQns ysnuT JesuNOD Y(D ‘Pp
*sp1090I INOA IO} WIOJ JopIO pojotduros snod Jo Adod e dsey *ZT-] swsaq] a}2,duI0D *¢

‘sdurpaeooid papiosal ATjeyIstp Aue 10} suo pur ‘ased aq} Ul ssUTpead01d payiodai OM Ja110daI J1NOD Yee IO} WIOJ Jap1O YZT-D ayeredas v ajajdwioy *7
*pasopio are s}diiosued} YOTYM JOJ JoqUINU ased YOea IO} WO} Jop1O YZI-H ayeredas v aja~dur0yD *T

JFW

3

uay], ‘SuTpseooid

dy} JO sayNUT] oy} pue SpNpeys JoyOdsy JAN07D oy} Yooyp ‘(poproses ATeySip ose sospn{ syersiBey] oJoJoq pyey ssurpssoosd AueuL) popsooas ATTeVSIp sem HI JOJO
IO ‘BuLesy 9Y} pes2a0d J9jI0daI }IN0d YSTYM sUTULIJep OsTe JsnuI NOX ‘}dr9sued oy) Buysonbar arojJoq JapIO jINOd & UTe}GO JsnUT NO< ‘payeas sem SuTpsas0id v Jr ‘UOTIppe
U] ‘pe useq Apearye sey ydL9sueT] ay} JI 998 0} JOOP ay} YoY Jsnur Nod ‘IaAaMoy “BuULepIO s1ojog *s}dissues)-Jop10de110]10daI-11N09 /sed1AJes-BuTj10daI-jN09/A03
‘SJJTONST PILI" MMM J dJISGOM $JINOZ) BY} UO aIQETIeAR st s}di9sueI SuLIapIO Noge UOTVUIIOFJUT [eUOTIPpy ‘ssuIpssood y1n09 Jo s}dtI9sueI} JaPIO 0} ULIOJ sTY} 9sn asea[q

SNOLLOMILLSNI - WaOd WACAO LdOSNVUL VINAOSAITV)O AO LOMALISIC TVALNAD

Case 2:20-cr-0
